         Case 3:18-cv-01905-MO            Document 89   Filed 12/17/19   Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


   UNITED STATES OF AMERICA for the
   use and benefit of CONSOLIDATED
   ELECTRICAL DISTRIBUTORS, INC., a
   Delaware corporation, d/b/a CED POWER,

                 Plaintiffs,
                                                                 Case No. 3:18-cv-01905-MO
          V.

   NOVA GROUP, INC., a California
   corporation; FEDERAL INSUANCE
   COMP ANY, an Indiana corporation; and
   LIBERTY MUTUAL INSURANCE
   COMPANY, a Massachusetts corporation,

                  Defendants.
   UNITED STATES OF AMERICA for the
   use and benefit of CONSOLIDATED
   ELECTRICAL DISTRIBUTORS, INC., a
   Delaware corporation, d/bla CED POWER,           STIPULATION AND PROPOSED ORDER
                                                         OF DISMISSAL OF THIRD-PARTY
                 Third-Party Plaintiff,                  DEFENDANT THE NEW IEM, LLC

          V.

   INDUSTRIAL ELECTRIC MFG., INC., a
   suspended California entity; and RESOURCE
   ENGINEERED PRODUCTS, LLC, an
   Oregon limited liability company; and THE
   NEW IEM, LLC, a California limited liability
   company,

               Third-Part Defendants.
   RESOURCE ENGINEERED PRODUCTS,
   LLC, an Oregon limited liability company,

                Fourth-Party Plaintiff,
   V.

   FILNOR INC., an Ohio corporation,

                Fourth-Part Defendant.




1 - STIPULATION AND PROPOSED ORDER OF
       DISMISSAL OF THIRD-PARTY DEFENDANT THE
       NEWIEM,LLC
         Case 3:18-cv-01905-MO           Document 89        Filed 12/17/19    Page 2 of 3




                                             STIPULATION

           Plaintiff/Third-Party Plaintiff United States of America for the use and benefit of

    Consolidated Electrical Distributors, Inc., dba CED Power ("CED") and Third-Party Defendant

   The New IEM, LLC ("IEM") hereby stipulate and agree that all claims in this case asserted by

   CED against IEM shall be dismissed with prejudice and without attorney fees, costs, or

   disbursements to any party.

           DATED the 13 th day of December, 2019.

          IT IS SO STIPULATED:

   SCOTT HOOKLAND LLP                                      HART WAGNER LLP


   /s/ Bob L. O'Halloran, Jr.                              Isl rloliY E. PettDt
   Bob L. O'Halloran, Jr., OSB No. 134437                  Joe R. Traylor, OSB No. 964412
   Of Attorneys for Use Plaintiff/Third-Party              Holly E. Pettit, OSB No. 003506
   Plaintiff Consolidated Electrical Distributors, Inc.,   Of Attorneys for Third-Party Defendant
   dba CED Power                                           The New IEM, LLC

   II

   II

   II

   II

   II

   II

   II




2 - STIPULATION AND PROPOSED ORDER OF
       DISMISSAL OF THIRD-PARTY DEFENDANT THE
       NEWIEM,LLC
          Case 3:18-cv-01905-MO          Document 89       Filed 12/17/19     Page 3 of 3




   MOSMAN,J.,

          Pursuant to the stipulation of Consolidated Electrical Distributors, Inc., d/b/a CED Power

   ("CED") and Third-Party Defendant The New IEM, LLC ("IEM"), the Court hereby

   DISMISSES WITH PREJUDICE any and all claims in this case between CED and IEM with

   prejudice. Each party shall bear its own attorneys' fees, costs, and expenses.

          IT IS SO ORDERED.

          DATED this I.flay of December, 2019.




3 - STIPULATION AND PROPOSED ORDER OF
       DISMISSAL OF THIRD-PARTY DEFENDANT THE
       NEWIEM,LLC
